837 So.2d 570 (2003)
Vincent FOGGY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-1199.
District Court of Appeal of Florida, Fourth District.
February 12, 2003.
*571 Carey Haughwout, Public Defender, and Tara Finnigan, Assistant Public Defender, West Palm Beach, for appellant.
Charlie Crist, Attorney General, Tallahassee, and Karen Finkle, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The defendant, Vincent Foggy, appeals the order of the circuit court revoking his probation. After a review of the record, we reverse the trial court's findings that Foggy willfully violated his probation by failing to pay court costs and costs of supervision (conditions 11 and 2, respectively) and by failing to work diligently at a lawful occupation (condition 7). There was no evidence presented on these issues which would show a willful and substantial violation of the conditions of probation. We affirm the trial court's findings that Foggy violated condition 3 (failing to make reasonable efforts to procure the consent of his probation officer prior to moving) and condition 18 (unauthorized contact with a child under the age of eighteen).
We reverse and remand for the trial court to consider whether probation revocation is still warranted in view of this decision. See Meadows v. State, 747 So.2d 1043, 1045 (Fla. 4th DCA 2000)(remanding case to trial court for reconsideration where one of two probation violations had been reversed, and it was not apparent that the trial court would have revoked probation based on the remaining violation)(citing Antoine v. State, 684 So.2d 266, 267 (Fla. 4th DCA 1996)).
REVERSED and REMANDED.
FARMER, STEVENSON and HAZOURI, JJ., concur.